AFFIRMED.
This action was instituted on the 26th day of February, 1945, by Chester Bowles, Administrator of the Office of Price Administration, pursuant to § 205 (e) of the Emergency Price Control Act (56 Stat. 23) as amended (58 Stat. 632, 50 U.S.C.A. App. Supp. V, 901, et seq.), against Martin Lombardi, doing business as the Hotel Australian, to recover statutory damages for overceiling rents allegedly collected *Page 146 
by defendant in violation of the applicable rent regulations.
The facts, so far as material on this appeal, and the legal questions are the same as those set forth in the Mittleman case this day decided, wherein our views on the numerous matters therein and here involved are set forth at length. The decision in that case is here controlling. Therefore the judgment appealed from is affirmed. *Page 147